 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        R.M.,                                             CASE NO. 3:18-cv-05387-RBL-TLF
 9
                                Plaintiff,                ORDER ON MAGISTRATE JUDGE
10              v.                                        FRICKE’S REPORT AND
                                                          RECOMMENDATION AND
11      STATE OF WASHINGTON, et. al.,                     DEFENDANTS’ OBJECTIONS TO
                                                          REPORT AND RECOMMENDATION
12                              Defendant.

13

14          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation, Dkt. #102, on State Defendants’ Motion for Summary Judgment, Dkt. #47.

16   Defendants Object to the Report and Recommendation, arguing that it improperly finds facts and

17   improperly denies their motion for summary judgment on qualified immunity “with prejudice.”

18   Dkt. #103. Defendants specifically argue that the Recommendation “erroneously relied on Hayes

19   v. Synder, 546 F.3d 516 (7th Cir. 2008),” as it is “not factually analogous” and not controlling

20   law in this case. Dkt. #103 at p. 2.

21          Under Rule 56, a Court may not make determinations of fact at the summary judgment

22   stage. The Report does not make factual determinations, and this Court will not do so on a

23   summary judgment motion.

24
     ORDER ON MAGISTRATE JUDGE FRICKE’S
     REPORT AND RECOMMENDATION AND
     DEFENDANTS’ OBJECTIONS TO REPORT AND
     RECOMMENDATION - 1
 1          Viewed in the light most favorable to R.M., the evidence would permit a jury to find that

 2   Defendants acted with deliberate indifference to his serious medical needs. Defendants are

 3   therefore not entitled to summary judgment on their claim of qualified immunity. This does not

 4   mean that the Court is effectively granting the summary judgment motion in R.M.’s favor.

 5          The Court ADOPTS the remainder of the Report and Recommendation. Dkt. #102.

 6   Defendant’s Motion for Summary Judgment is DENIED.

 7          IT IS SO ORDERED.

 8          Dated this 29th day of July, 2019.

 9

10                                                       A
                                                         Ronald B. Leighton
11                                                       United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER ON MAGISTRATE JUDGE FRICKE’S
     REPORT AND RECOMMENDATION AND
     DEFENDANTS’ OBJECTIONS TO REPORT AND
     RECOMMENDATION - 2
